

115 HR 2705 IH: Truck, Trailer, and Transport Efficiency Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2705IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Loudermilk (for himself, Mr. Griffith, and Mr. Russell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo limit the applicability of the final rule entitled Greenhouse Gas Emissions and Fuel Efficiency Standards for Medium- and Heavy-Duty Engines and
			 Vehicles—Phase 2 to the extent such final rule relates to trailers that do not themselves emit greenhouse gases in
			 connection with a propulsion system.
	
 1.Short titleThis Act may be cited as the Truck, Trailer, and Transport Efficiency Act of 2017. 2.Limitation of applicability of certain rule to the extent such rule relates to trailers that do not themselves emit greenhouse gases in connection with a propulsion system (a)ProhibitionEffective as of the date of enactment of this Act, the final rule entitled Greenhouse Gas Emissions and Fuel Efficiency Standards for Medium- and Heavy-Duty Engines and Vehicles—Phase 2 published in the Federal Register on October 25, 2016 (81 Fed. Reg. 73478), shall cease to apply to the extent such final rule relates to trailers that do not themselves emit greenhouse gases in connection with a propulsion system.
 (b)Conforming changesThe Administrators of the Environmental Protection Agency and the National Highway Traffic Safety Administration, acting jointly, shall promulgate a final regulation revising the final rule cited in subsection (a) (including the amendments to the Code of Federal Regulations made thereby) so as to make such final rule inapplicable to the extent such final rule relates to trailers that do not themselves emit greenhouse gases in connection with a propulsion system.
			